ORDER
GORTON, J.
Defendant Daniel Fernandes Rojo Filho (“defendant”) underwent a psychiatric evaluation, pursuant to this Court’s Order following a status conference held on October 25, 2016. The evaluation was conducted by Dr. Julia M. Reade for the purpose of assisting the Court in making a determination as to defendant’s competency to stand trial.
After Dr. Reade submitted her report in December, 2016, the government moved for a second evaluation and to continue the competency hearing previously scheduled for January 24, 2017.
Because the determination of defendant’s competency is critical to the protection of defendant’s due process rights and legitimate, additional issues raised by the government need to be resolved, the Court finds that a second evaluation “is appropriate”. See 18 U.S.C. § 4247(b).
Accordingly, the government’s motion to order a second competency evaluation and continue the competency hearing (Docket No. 103) is ALLOWED.
Defendant shall be placed in the custody of the Attorney General for a reasonable period not to exceed thirty (30) days, to undergo a competency evaluation at the Federal Medical Center at Devens, Massachusetts. The government will promptly notify the Court of the licensed or certified examiner who will conduct the evaluation. That examiner is directed to submit a report to the Court on or before Friday, February 24, 2017.
The competency hearing will be continued to Friday, March 24, 2017 at 2:00 P.M. The government shall file a motion to exclude all time, pursuant to 18 U.S.C. 3161(h)(1)(A), until the appointed date of the competency hearing.
So ordered.